          Case 1:19-cv-03307-VEC Document 13 Filed 05/31/19 Page 1 of 1

                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                     n.y., n.j., ct.

664 Chestnut Ridge Road                                c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                                500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                                    Teaneck, NJ 07666
Fax: (845) 352-0481                                    Tel: (201) 928-1100



                                                May 31, 2019

    The Honorable Judge Valerie E. Caproni
    United States District Court
    Thurgood Marshall
    United States Courthouse
    40 Foley Square
    New York, NY 10007

    Re: 1:19-cv-03307-VEC- IP Address: 70.18.210.153
       Plaintiff’s Request for Correction of Court Order (D.E. 12)

    Dear Judge Caproni:

           Kevin T. Conway represents Plaintiff in the above captioned matter. Plaintiff filed
    a Motion for Leave to File a Third-Party Subpoena Prior to 26(f) Conference on April
    24, 2019 (D.E. 6). The Court granted Plaintiff’s Motion and entered an Order for same
    (D.E. 12). In the “Notice to Defendant”, the Court Order lists “Strike 3 Holdings, LLC”
    as the Plaintiff instead of Malibu Media, LLC. Plaintiff would greatly appreciate the
    Court’s correction of the Order listing Malibu Media, LLC as the Plaintiff in the Court’s
    “Notice to Defendant”, at its earliest convenience.

           Thank you in advance for your assistance.

                                                        Respectfully submitted,

                                                By:     /s/ Kevin T. Conway
                                                        Kevin T. Conway, Esq. (KC-3347)
                                                        80 Red Schoolhouse Rd.
                                                        Spring Valley, New York 10977
                                                        T: 845-352-0206
                                                        F: 845-352-0481
                                                        E-mail: ktcmalibu@gmail.com
                                                        Attorney for Plaintiff
